Citation Nr: 0022570	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  99-04 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for heart disease 
secondary to service-connected anxiety disorder.  

2.  Entitlement to a total rating based on unemployability 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to May 
1953.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of March 1998 from the Pittsburgh, Pennsylvania 
Regional Office (RO) which, among other things, declined to 
reopen a previously denied claim of service connection for 
heart disease secondary to a service-connected psychiatric 
disorder.  In this regard, the Board notes that service 
connection for heart disease on this basis was denied by a 
December 1983 rating decision.  Notice of the denial was sent 
to the veteran that same month, but no appeal ensued.  See 
38 C.F.R. §§ 19.129, 19.192 (1983).  Consequently, that 
denial became final.  Id.  A December 1985 rating decision 
also addressed the question of secondary service connection, 
but the veteran was not notified of the continued denial.  As 
a result, the current claim to reopen will be judged on the 
basis of whether new and material evidence has been received 
since the 1983 action.

(Consideration of the claim for a total rating based on 
unemployability due to service-connected disability is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)  


FINDINGS OF FACT

1.  By a decision entered in December 1983, the RO disallowed 
a claim of service connection for heart disease as directly 
due to or proximately the result of service-connected 
anxiety.

2.  Evidence has been received since the December 1983 denial 
that bears directly on the matter under consideration and is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection.

3.  The greater weight of the evidence indicates that the 
veteran has heart disease which was caused by his service-
connected anxiety disorder.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for heart disease as secondary to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156, 
3.310, 20.1103 (1999).

2.  The veteran has coronary heart disease that is secondary 
to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has heart disease which is 
causally related to or has been aggravated by his service-
connected anxiety disorder.  

By rating decision in December 1983, the RO denied a claim of 
service connection for heart disease as secondary to service-
connected anxiety.  The veteran was notified of the denial in 
December 1983, but did not initiate an appeal within the time 
period allowed.  38 C.F.R. §§ 19.129, 19.192 (1983).  
Consequently, the current claim of service connection for 
such may be considered on the merits only if "new and 
material evidence" has been submitted since the 1983 
disallowance.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (1999); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

Under § 3.156(a), evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim and if it is not merely cumulative or redundant of 
other evidence that was then of record.  See also Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  (In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

In December 1983, the claim of service connection for heart 
disease focused on whether the claimed disorder was directly 
related to or was proximately caused by the veteran's 
service-connected anxiety as envisioned by 38 C.F.R. § 3.310 
as interpreted at that time by the RO.  In 1995, however, the 
Court held, in Allen v. Brown, 7 Vet.App. 439 (1995), that 
the provisions of 38 C.F.R. § 3.310 extended beyond the 
question of causation to the question of aggravation of a 
non-service-connected condition.  Therefore, in light of the 
newly received evidence, and the change in understanding of 
38 C.F.R. § 3.310, the Board finds that the veteran's claim 
should be reopened.  Although evidence available in 1983 
included medical opinion evidence to the effect that anxiety 
was markedly complicating the veteran's recovery from heart 
surgery and was a major determining factor in the development 
of coronary atherosclerosis, evidence has since been received 
that amplifies this opinion on both the question of direct 
causation and the question of aggravation.  

The evidence received since the time of the last final 
disallowance includes a report dated in May 1998 from T. C. 
Gay, M.D., in which it was indicated that the veteran's 
advanced coronary artery disease was "further complicated 
and severely aggravated by his service-connected psychiatric 
problem."  Dr. Gay further noted, in a letter dated in 
December 1998, that the appellant's heart condition was 
secondary to the service-connected anxiety, noting that 
angina was more predictably precipitated by emotional stress 
than by low-level activity, such as walking.  Moreover, the 
appellant was afforded an examination in December 1997 by a 
VA psychologist who opined that the symptoms of anxiety may 
have had a negative impact on his cardiac condition.  
Inasmuch as these medical opinions constitute competent 
evidence--evidence that corroborates the previously submitted 
opinion as to the effect that anxiety has had on the 
veteran's heart disease, the Board is satisfied that the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
The claim is therefore reopened.

If the Board concludes that new and material evidence has 
been received to reopen a claim, it must then determine 
whether the claim is well grounded.  See, e.g., Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999); Winters v. West, 12 
Vet. App. 203, 206-07 (1999).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims has 
held that evidence pertaining to each of three elements must 
be submitted in order to make a claim of service connection 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus, or link, between 
the in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  This third 
element may also be established by the use of statutory 
presumptions.  See 38 U.S.C.A. § 1112 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for heart disease as secondary to service-
connected anxiety disorder is well grounded as competent 
evidence of a current disability and evidence of incurrence 
or aggravation of disease as the result of service-connected 
disability has been provided, as noted above.  For the 
reasons that follow, the Board also finds that a grant of 
service connection is warranted.  

As already noted, definite opinions have been provided to the 
effect that the veteran's service-connected anxiety has 
played a role in the veteran's heart disease.  Indeed, every 
examiner who has commented on this question has, at the very 
least, recognized some relationship.  Even a February 1998 
examiner who reported that depression and anxiety have no 
proven effect in terms of the etiology of atherosclerosis, 
conceded that myocardial infarction can be followed by 
depression and severe mood disorders.  Although this opinion 
suggests a relationship converse to that expressed by Dr. 
Gay, the Board nevertheless finds Dr. Gay's opinion more 
persuasive.  

While it might be argued that not all who have opined as to 
the relationship have agreed that anxiety played a causative 
role, the Board nevertheless finds that the evidence is in 
relative equipoise as to whether anxiety caused heart disease 
or merely aggravated it.  Dr. Gay, who practices as a 
cardiologist, has most recently indicated that he reviewed 
the facts surrounding the development of the veteran's stress 
disorder and concluded that the heart disability was indeed 
secondary to the anxiety.  This opinion comports with others 
of record, and while seemingly contradicted by the February 
1998 examiner, the February 1998 VA examiner provided his 
opinion in more general terms as to the etiology of 
atherosclerosis generally, without specifically addressing 
the development of the veteran's anxiety, as Dr. Gay said 
that he had done.  Consequently, the Board finds that a grant 
of service connection is warranted on account of proximate 
cause by service-connected disability.  38 C.F.R. § 3.310.  


ORDER

Service connection for coronary heart disease is granted.  


REMAND

Because the claim of entitlement to service connection for 
heart disease has been granted, consideration must now be 
given to whether the claim for a total rating based on 
unemployability should be granted in light of the disabling 
effects of both anxiety and coronary heart disease, a matter 
that the RO has not previously addressed.  In order to allow 
the RO the opportunity to rate the veteran's heart disease 
and re-consider the claim for a total rating, a remand is 
required.  The case is therefore REMANDED for the following 
actions:

The RO should undertake the evidentiary 
development necessary to rate the 
veteran's service-connected coronary 
heart disease, including a VA 
examination, if deemed appropriate.  The 
veteran should also be given an 
opportunity to supplement the record.  
Adjudicatory action should thereafter be 
undertaken which includes a rating for 
the service-connected coronary heart 
disease and specific action on the claim 
for a total rating based on individual 
unemployability.  If the latter remains 
denied, a supplemental statement of the 
case should be issued. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the file should be returned to the Board for further 
review.  The purpose of the remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

